DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 12 November, 2020. The amendments have been entered, and accordingly, claims 1-20 are pending, wherein claims 11-20 are new.
Applicant has amended claims 1-10 to correct for the claim objections noted within the Non-Final Rejection mailed on 20 August, 2020. Therefore, the claim objections are overcome, in view of of the claim amendments, and therefore, withdrawn by the Examiner herein.
Applicant has amended claims 3-5 to correct for the indefiniteness presented within the claims, as noted within the Non-Final Rejection mailed on 20 August, 2020. Therefore, the claim rejections are overcome, in view of the claim amendments, and therefore, withdrawn by the Examiner herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IWASAKI (US 10,386,132 B2 – previously published US 2016/0069623 A1 on 10 March, 2016 and effectively filed on 17 April, 2014).
	As to claim 1, IWASAKI discloses a heat exchanger(col.1, lines 5-7) with a first fluid flow in a longitudinal direction (X) (gas provided into passages 20; col.7, lines 22-25 of which flows along direction SD) and a second fluid (cooling water provided within passages 13; col.7, lines 14-21), said heat exchanger comprising:
two parallel plates(20C) distant from one another(figure 2), so as to define passage for circulating said first fluid (col.7, lines 36-56);
at least one first and one second row of fins(22 – plurality of rows shown in figure 3) arranged perpendicularly between said plates (figure 6c; col.7, lines 46-54), said first and second rows extending longitudinally(see figure 2), the fins of said first row being arranged preferably in staggered rows with respect to the fins of the second row (figures 3-5), each fin being delimited longitudinally by a first edge and a second edge(see annotated figure 4), said first edge comprising, at each of the ends thereof, a region of connection with the corresponding plate(see at least figure 6c, in conjunction with annotated figure 4 of which at the ends the first edge are spaced would be placed in connection with corresponding upper and lower plates, 20C);
characterised in that said regions of connection of said first edge are respectively inclined by an angle (A) (horizontal portion of first edge of 22 is positioned at 90 degrees to normal direction)  and an angle (B) (vertical portion of first edge of 22 is positioned at 90 degrees to normal direction) with respect to the normal (N) to the plates in a plane (P)(plane is defined by the plane resulting from two directions provided in annotated figure 4) perpendicular to said plates and parallel with the direction (X) (as defined by annotated figure 4), said first edge and said second edge of each of the fins having an identical profile in said plane (P) (see annotated figure 4 along direction normal to plane (P), as defined, the first and second edges would appear to be flat and linear).

    PNG
    media_image1.png
    1133
    1598
    media_image1.png
    Greyscale

Annotated Figure 4

As to claim 2, IWASAKI discloses wherein this angle (A) is equal to the angle (B) (both are perpendicular to the normal, i.e. 90 °).

As to claim 3, IWASAKI discloses wherein the angle (A) or the angle (B) is greater than or equal to 40° (it is provided that the angle is 90° of which is larger than 40°).

As to claim 4, IWASAKI discloses wherein, in the plane (P), more than 90% of the length of the fin edge is inclined with respect to the normal (N) (the entire length of the fin edge is perpendicular to that of the normal, and therefore, 100% of the fin edge would be inclined to 90° to that of the defined normal).

	As to claim 5, IWASAKI discloses wherein said first edge comprises at least one rectilinear section inclined with respect to one of the normal (N) (see annotated figure 4).

	As to claim 6, IWASAKI discloses wherein the first edge comprises two rectilinear sections inclined with respect to the normal (N) and having concurrent directions (see annotated figure 4).

	As to claim 7, IWASAKI discloses wherein the fins are spaced longitudinally by a constant amount (col.7, lines 61-63; see figure 3 and 4).

As to claim 11, IWASAKI discloses wherein the angle (A) and the angle (B) are each greater than or equal to 40° (it is provided that the angles are both 90° of which is larger than 40°).

As to claim 12, IWASAKI discloses wherein the angle (A) or the angle (B) is greater than or equal to 45° (it is provided that the angle is 90° of which is larger than 45°).

As to claim 13, IWASAKI discloses wherein the angle (A) and the angle (B) are each greater than or equal to 45° (it is provided that the angles are both 90° of which is larger than 45°).

As to claim 14, IWASAKI discloses wherein, in the plane (P), more than 95% of the length of the fin edge is inclined with respect to the normal (N) (the entire length of the fin edge is perpendicular to that of the normal, and therefore, 100% of the fin edge would be inclined to 90° to that of the defined normal),

As to claim 15, IWASAKI discloses wherein said first edge comprises at least one circular section (see annotated figure 4 – wherein the fins are provided as corrugated sheets, such that the bending between horizontal and vertical sections at the ends provides a circular section, due to the bending radius to form the corrugation, so as to provide at least one circular section).

As to claim 16, IWASAKI discloses wherein said first edge comprises at least one elliptical section (see annotated figure 4 – wherein the fins are provided as corrugated sheets, such that the bending between horizontal and vertical sections at the ends provides an elliptical section, due to the bending radius to form the corrugation, so as to provide at least one elliptical section; note: a circular bend, such as shown, provides an elliptical bend as a circle is a special case of an ellipse).

As to claim 17, IWASAKI discloses wherein said first edge comprises at least one circular section and at least one rectilinear section inclined with respect to one of the normal (N) (see annotated figure 4 -- wherein the fins are provided as corrugated sheets, such that the bending between horizontal and vertical sections, i.e., rectilinear sections, at the ends provides a circular section, due to the bending radius to form the corrugation, so as to provide at least one circular section).

As to claim 18, IWASAKI discloses wherein said first edge comprises at least one elliptical section and at least one rectilinear section inclined with respect to one of the normal (N) (see annotated figure 4 -- wherein the fins are provided as corrugated sheets, such that the bending between horizontal and vertical sections, i.e., rectilinear sections, at the ends provides a circular section, due to the bending radius to form the corrugation, so as to provide at least one circular section).

As to claim 19, IWASAKI discloses wherein said first edge comprises at least one circular section and at least one elliptical section (see annotated figure 4 -- wherein the fins are provided as corrugated sheets, such that the bending between horizontal and vertical sections at the ends provides a circular section, due to the bending radius to form the corrugation, so as to provide at least one circular section, and wherein the fins are provided as corrugated sheets, such that the bending between horizontal and vertical sections at the ends provides an elliptical section, due to the bending radius to form the corrugation, so as to provide at least one elliptical section; note: a circular bend, such as shown, provides an elliptical bend as a circle is a special case of an ellipse; note there are at least four bends along the first edge of each fin, such that at least one could be construed as a circular section and one could be construed as an elliptical section).

As to claim 20, IWASAKI discloses wherein said first edge comprises at least one circular section and at least one elliptical section inclined with respect to one of the normal (N) (see annotated figure 4 -- wherein the fins are provided as corrugated sheets, such that the bending between horizontal and vertical sections at the ends provides a circular section, due to the bending radius to form the corrugation, so as to provide at least one circular section, and wherein the fins are provided as corrugated sheets, such that the bending between horizontal and vertical sections at the ends provides an elliptical section, due to the bending radius to form the corrugation, so as to provide at least one elliptical section; note: a circular bend, such as shown, provides an elliptical bend as a circle is a special case of an ellipse; note there are at least four bends along the first edge of each fin, such that at least one could be construed as a circular section and one could be construed as an elliptical section).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (US 10,386,132 B2 – previously published US 2016/0069623 A1 on 10 March, 2016 and effectively filed on 17 April, 2014), in view of WONG (US 2016/0230595 A1 – previously published on 11 August, 2016). 
	As to claim 8, IWASAKI discloses a method for producing a heat exchanger according to claim 1 (as IWASAKI provides the heat exchanger of claim 1, it is provided there is a method of producing to form the disclosed structure), and further provides wherein the method comprises a step of producing said heat exchanger by additive manufacturing by selective melting along a manufacturing axis (Z) parallel with said longitudinal direction (X) (col.7, lines 14-21 – of which the components are joined additively by selectively brazing the contact surfaces, a known technique that incorporates a filler metal to be melted along the connecting surfaces, which are running along direction , SD defined as being along the X direction, is therefore, provided to be brazed along directions in the axis Z). 
	However, IWASAKI does not explicitly disclose wherein the selective melting is on powder beds.
	That being said, WONG is within the field of endeavor provided a heat exchanger (abstract) of which is manufactured using additive manufacturing techniques related to at least Laser Powder Bed Fusion (LPBF) (par. 50) to form the heat exchanger.  WONG teaches that additive manufacturing such as Laser Powder Bed Fusion is advantageous, when compared to traditional additive manufacturing techniques such as soldering/welding/brazing where components are formed through traditional machining techniques and then joined through traditional additive manufacturing techniques together, as new techniques enable manufacture of relatively complex geometries to minimize assembly details and multi-component constructions as the additive manufacturing process fabricates or “grows” components using three-dimensional information (par. 52). For this, one having ordinary skill within the art would recognize that the heat exchanger can be formed through a single manufacturing process, as opposed to plurality by “growing” the heat exchanger layer by layer through techniques such as Laser Powder Bed Fusion that utilizes powder beds.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify IWASAKI with the teachings of WONG to provide selective melting on powder beds through the utilization of a new additive manufacturing technique such as Laser Powder Bed Fusion for the above advantages over traditional additive manufacturing techniques (i.e. brazing).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (US 10,386,132 B2 – previously published US 2016/0069623 A1 on 10 March, 2016 and effectively filed on 17 April, 2014), in view of WONG (US 2016/0230595 A1 – previously published on 11 August, 2016) and NPL: “Adding and Modifying Support Structures” - Simplify3d (December 2013). 
As to claim 9, IWASAKI, in view of WONG, teaches the claimed invention, in addition to wherein said fins each comprise a first hollow edge(25A of 25 which is upstream and open to flow) and a second protruding edge(25B of 25 which is downstream and closed to immediate upstream flow, but open along sides and downstream edge). However, IWASAKI, as modified by WONG, does not explicitly disclose the heat exchanger being manufactured on a construction support, said first hollow edge being oriented on the side of said support.
However, it is a known technique to provide construction supports on structures that have angles larger than 45 degrees, so as to support the structure from deformations, as denoted in NPL “Adding and Modifying Support Structures”.  As, it is evident that the angles of which the first hollow edge (α1; β1; figures 11 and 12), span over a large desired range that incorporate angles larger than 45°, one having ordinary skill within the art would necessarily be inclined to provide construction supports so as to prevent deformations in the at least hollow edge.  It, therefore, would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to further modify IWASAKI, in view of WONG and the NPL provided, for at least this reason during manufacturing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WONG (US 2016/0230595 A1 – previously published on 11 August, 2016), in view of IWASAKI (US 10,386,132 B2 – previously published US 2016/0069623 A1 on 10 March, 2016 and effectively filed on 17 April, 2014).
	As to claim 10, WONG discloses a turbine engine(figure 3; par. 34) comprising a heat exchanger (64/64A; figure 4), but does not disclose the heat exchanger according to claim 1.
However, IWASAKI is within the heat exchanger field of endeavor and teaches the heat exchanger according to claim 1. Particularly, IWASAKI teaches the heat exchanger is advantageous over other heat exchanger designs, in that the heat exchanger incorporates a desired fin design which increases the heat transfer and heat exchange rate through the creation of protrusions along the fin to force vortices to form in the fluid flow (col.2, lines 40- col.3, lines 9). Given that heat transfer is necessary within turbine engines of aircrafts to dissipate large amounts of heat(par. 51 – designation of high temperature environments), one having ordinary skill within the art might look to various designs to improve heat transfer and heat exchange rates between fluids.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify WONG with the teachings of IWASAKI to provide the claimed heat exchanger for at least these reasons.


Response to Arguments
Applicant's arguments filed 12 November, 2020 have been fully considered but they are not persuasive.
At page 6, Applicant argues, “Claim 1 specifies that the fins 9 are perpendicular between said plates 6. Thu, in IWASAKI, the claimed fins are only the vertical walls 24 because on the vertical walls 24 are perpendicular to the plates 20C, as specified in claim 1”. However, the Examiner, respectfully, disagrees with Applicant’s allegation that IWASAKI does not correspond to the claimed fins 9. Particularly, the claim only requires that the fins be perpendicular to the plates, but does not necessarily define the characteristic or manner in which the fins need be perpendicular. The fins of IWASAKI are perpendicular along the vertical sections, as even noted by the Applicant (pg. 6 of Applicant’s Remarks), but also perpendicular along the horizontal sections due to the thickness of the fins. As the fins are provided by rectangular corrugations, it is suggested that the fins are bent to incorporate horizontal and vertical sections that are disposed at right angles to one another, and therefore, provide that the vertical sections would be perpendicular to the plates disposed at the top or bottom of the fins and horizontal sections would be perpendicular to the plates disposed at the top or bottom of the fins (at least along the thickness direction of the horizontal section of the fins) For this, the fins are perpendicular to the plates, 20C, as required by the claims. Therefore, the Examiner maintains the rejection of at least claim 1, in view of the disclosure of IWASAKI.
At page 6, Applicant states, “The claims ‘rows’ and ‘fins’ in figure 5 of IWASAKI are referenced below. The claimed fins are the vertical walls 24, and the rows of the vertical wall 24 extend longitudinally (namely in the exhaust gas flow direction SD). As a reminder, according to the dictionary “Merriam-Webster”, a ‘row’ is ‘a number of objects arranged in a usually straight line’ or ‘the line along which such objects are arranged’”. In arguendo, if the Examiner was to construe only vertical walls, 24, as being the fin, then the rows would be provided by the fins of the same offset column, as shown in figure 5 (reproduced at pg. 6 of Applicant’s Remarks) wherein there are three sets of fins, each offset along direction CD from one another. However, the Examiner, respectfully, disagrees with Applicant’s assertions, in view of the Examiner’s reasoning to the defined fins above, the fins, are not only defined by vertical lines, 24, as alleged to by the Applicant. Rather, the fins are defined by the multiple corrugations formed by the vertical and horizontal lines of the corrugation. This would provide that the rows are defined along the open channels formed by the corrugations. For this, the Examiner is not persuaded by Applicant’s arguments, and maintains the rejection.
At page 6-7, Applicant asserts, “Claim 1 indicates ‘a normal (N)to the plates’, thus, since the term normal is well understood to mean a line or vector that is perpendicular to another object such as a plane, the normal (N) is perpendicular to the plates 6”. The Examiner fully acknowledges that the Applicant’s definition of a normal is well understood to be perpendicular to an object, however, the Examiner disagrees that the defined normal of IWASAKI is not a direction normal to the plates as claimed. Particularly, the claim recites, “a normal (N) to the plates in a plane (P) perpendicular to said plates and parallel with the direction (X)”, which under broadest reasonable interpretation requires that the normal be any normal which is perpendicular to a plane of the plates, but also parallel to the longitudinal direction the first fluid flows. With regards to this the normal must be parallel to the fluid flow direction, but also perpendicular to a plane which is perpendicular to the plates. As shown in annotated figure 4, a plane is provided at the left bottom corner. As understood this plane would be perpendicular to the thickness of the plates, and further the normal of this plane would be perpendicular to the thickness of the plates. In addition, this normal vector is along the same path as the first fluid flow to provide that it is further parallel to the direction, X. Therefore, the Examiner maintains the rejection, as it is believed that IWASAKI discloses the claimed invention.
At page 7-8, Applicant asserts, “IWASAKI does not disclose the regions of connection (12a,12b) of the first edge (10) are respectively inclined by an angle (A) and an angle (B) with respect to a normal (N) to the plates (6) in a plane (P) perpendicular to the plates (6) and parallel with the direction (X)”. However, again, the Examiner disagrees, based on the defined normal provided by the Examiner in annotated figure 4. The edges of the fins are provided with a face along the thickness of the corrugated fin, which lines along the plane (P) defined. Due to this, the faces of the corrugated sheets are provided inclinations from the normal, as defined in annotated figure 4, which are perpendicular thereto. Due to this, the fins are inclined at the first edge along two angles which are defined by the plane (P), in either the horizontal direction of the plane or the vertical direction of the plane. Therefore, this provides that the angles are inclined from the normal (N) by an angle, which is seen as being 90°. Therefore, the Examiner maintains the rejection, as it is believed that IWASAKI discloses the claimed invention.
At page 8, Applicant asserts claims 2-20 which depend either directly or indirectly from independent claim 1 are nonobvious, and therefore the rejections should be withdrawn. However, in view of the Examiner’s rebuttal to the Applicant’s arguments, the Examiner maintains the rejections herein of claims 2-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GRAJZL (US 2007/0051503 A1) and TAKANO (US 8944147 B2) show relevant fin structures based on the connection of the fins at bottom and top plates and offset fins along the longitudinal direction that extend between the channel defined by top and bottom plates.
IWASAKI (US 10,197,336 B2) and IWASAKI (US 10,386,132 B2) show fins protruding along a fluid flow path at different angles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/16/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763